DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-30 have been canceled and new claims 31-50 have been added as requested in the preliminary amendment filed March 4, 2021.  Following the amendment, claims 31-50 are pending in the present application.

2.	Claims 31-50 are under examination in the current office action.

 Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN 201410811678.8 has been filed on October 30, 2017 in parent Application No. 15/347,305, filed June 19, 2017.

Drawings
4.	The drawings are objected to because some of the symbols used to identify different treatment groups cannot be distinguished from each other in the black and white drawings. In particular, Figures 9 and 10 each contain two different experimental groups (Normal group; CAIA +2B11 treatment) that are represented by what appears to be the same symbol (▼).  Given the black and white nature of the drawings, these two groups cannot be distinguished from each other in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

5.	Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,969,799. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass an antibody that specifically binds to proBDNF.  In particular, the anti-proBDNF antibody of the patented claims (the 2B11 monoclonal antibody) is identical to the monoclonal antibody as recited by present claims 32-37 and 42-47, and thus comprises identical CDR, VH, VL, heavy chain and light chain sequences as presently claimed. Further, the patented claims recite a method for mitigating and/or inhibiting pain such as caused by diabetic neuropathy, chronic inflammation, or arthritis.  Thus, the therapeutic administration of the claimed anti-proBDNF antibody to a patient having diabetes, chronic inflammation or arthritis would anticipate and/or render obvious the kit and pharmaceutical composition comprising the anti-proBDNF antibody of the instant claims.

6.	Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,556,947. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass an antibody that specifically binds to proBDNF, which antibody comprises identical CDR (SEQ ID NOs: 1-6), VH (SEQ ID NO: 7), VL (SEQ ID NO: 8), heavy chain (SEQ ID NO: 9) and light chain (SEQ ID NO: 10) amino acid sequences in each case. The patented claims are drawn to the therapeutic administration of the anti-proBDNF antibody at an amount in the range of 0.1-100 mg/kg body weight, and recite treatment of a subject having rheumatoid arthritis, which is on point to the intended use of the presently claimed antibody and kit for treatment of autoimmune disease that is rheumatoid arthritis, as in claims 40-41 and 49-50.  The patented ‘947 claims therefore anticipate the anti-proBDNF antibody of present claims 31-50.

31, 38-41 and 48-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 4-15 and 22 of copending Application No. 16/643,411 (reference
application); and
claims 6, 10-13, 16 and 24 of copending Application No. 17/041,559 (reference
application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass an antibody that specifically binds to proBDNF. For example, the co-pending claims of the ‘411 application recite a protein that specifically binds to an amino acid sequence that is proBDNF, wherein the protein is an antibody or fragment thereof, and more narrowly, a monoclonal antibody (mAb) comprising specific CDR, VL and VH amino acid sequences. According to the specification of the ‘411 application the antibody comprised by these sequences is the 1D3 mAb. Pharmaceutical compositions comprising the antibody and therapeutic methods for its use are also recited by the co-pending claims. Therefore, the1D3 mAb antibody encompassed by the claims of the ‘411 application is a species that anticipates the present genus of binding molecules and anti-proBDNF antibodies.
Similarly, the claims of the ‘559 application recite a therapeutic method of administering an anti-proBDNF antibody, wherein the antibody is a monoclonal antibody, as well as a kit for treating a disease comprising an anti-proBDNF antibody and instructions for use. Given that the antibody is administered to a subject, it is obvious to include the antibody in a pharmaceutical composition comprising a pharmaceutically acceptable carrier. Accordingly, the co-pending ‘559 claims anticipate or render obvious the presently claimed invention. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 31, 38-41 and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Claim 31 is drawn to a pharmaceutical composition comprising a binding molecule which specifically binds to a precursor of brain-derived neurotrophic factor (proBDNF).  Dependent claims 38-40 recite that the composition comprises two or more binding molecules, or any variants or fragments thereof, or the binding molecule comprises a monoclonal antibody or a polyclonal antibody. Claim 41 is drawn to a kit comprising at least one binding molecule which specifically binds to a precursor of BDNF, and dependent claim 48 recites that the binding molecule is a monoclonal antibody or a polyclonal antibody. As such, the claims are directed to a genus of agents or antibodies defined entirely by function. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Applicants are directed to the published guidelines on interpretation of the written description requirement, available http://www.uspto.gov/web/menu/written.pdf .  See in particular Example 10, drawn to products claimed by function, and Example 17, directed to methods of using compound claimed by functional limitations.
Further, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
	The recitation of a binding molecule that binds to a precursor of BDNF (i.e., proBDNF) represents a purely functional property with no accompanying structure.  The recitation of a monoclonal or polyclonal antibody that binds to proBDNF also represents a functional characteristic. While generically the structure of antibodies is known, the structure of the presently recited binding molecules and antibodies can vary substantially within the above given claimed recitations, and thus the genus is highly variant because a significant number of structural differences between genus members is permitted. Note that the term “binding molecule” is not limited to intact immunoglobulin molecules such as monoclonal or polyclonal antibodies, but may also broadly include fragments and variants of the binding molecules.  Accordingly, the claimed genus of molecules is enormously broad (see paragraphs [49]-[51]).

The two examples of a polyclonal anti-proBDNF serum and the 2B11 mAb therefore do not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the claimed antibodies.  This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Additionally, as noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original).  Therefore, those of skill in the art would not accept a disclosure of the limited proBDNF antibodies as evidence that the 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of agents or antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed agents/antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed binding molecules or antibodies that specifically bind and neutralize/inhibit proBDNF (if any) without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  

9.	Claims 31-32, 34, 36, 38-42, 44 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
An antibody that specifically binds a precursor of brain-derived neurotrophic factor (proBDNF), wherein the antibody comprises: 
(a) a heavy chain variable region (VH) having the CDRs1-3 of SEQ ID NOs: 1-3, respectively, and a light chain variable region (VL) having the CDRs1-3 of SEQ ID NOs: 4-6, respectively;
(b) a VH comprising the amino acid sequence of SEQ ID NO: 7 and/or a VL comprising the amino acid sequence of SEQ ID NO: 8; or
(c) a heavy chain comprising the amino acid sequence of SEQ ID NO: 9 and/or a light chain comprising the amino acid sequence of SEQ ID NO: 10,
does not reasonably provide enablement for an anti-proBDNF antibody or fragment thereof that comprises less than the full set of six CDRs from the VH and the VL domains of the 6C2 antibody, or which comprises alterations to one or more of the CDR, VH or VL sequences that form the antigen binding portion of the claimed molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are broadly drawn to a pharmaceutical composition or kit comprising a binding molecule which specifically binds to a precursor of BDNF (proBDNF), wherein the binding molecule comprises an antibody having VH CDRs 1-3 with at least 90% sequence homology to SEQ ID NOs: 1-3, respectively, and VL CDRs 1-3 with at least 90% sequence homology to SEQ ID NO: 4-6, respectively.  The claims also recite that the antibody comprises a VH with at least 90% sequence homology to SEQ ID NO: & and a VL with at least 90% sequence homology to SEQ ID NO: 8, or 90% homology to the heavy chain of SEQ ID NO: 9 and 90% homology to the light chain of SEQ ID NO: 10. The antibodies encompassed by these claims may thus comprise CDR sequences having one or more amino acid substitutions, as well as antibodies having 1-5 of the six CDRs that are comprised by the 2B11 antibody that this encompassed by the present claims. Hence, the claims encompass antibodies in which less than the full repertoire of six CDRs that comprise the antigen binding site of a typical antibody are defined, as well as embodiments comprising variant CDR, VH and/or VL sequences such than none of the six CDRs would be fully defined. 
In the present case, the nature of the invention is complex.  In contrast to the broad scope of the claims, what is provided in the specification is quite narrow.  The specification discloses only antibodies that contain both a VH and a VL chain with no less than six CDRs, three from the VH chain and three from the VL chain that bind to antigen, such as the monoclonal antibody designated 2B11, which comprises the VH sequence of SEQ ID NO: 7 and the VL sequence of SEQ ID NO: 8.  However, in each of these instances a full set of three CDRs each for the light and heavy chain variable regions (or 6 CDRs total) would be necessary for specific binding to proBDNF.  The specification does not enable antibodies or substantially homologous antibodies thereof, which do not contain the full set of six CDRs.  
Fundamental Immunology, Third Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”; listed on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  
For example, Padlan et al. (Proc Natl Acad Sci USA, 1989; 86:5938-5942) describe the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen (see entire document, but especially page 5940, right column, section under "Structure of the Combining Site").  Thus, the state of the art recognizes that it would be highly unpredictable that an antibody comprising less than all six CDRs from an antibody with a desired specificity would bind the same antigen. Hence, it is unlikely that the binding moieties as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function.  
Regarding the issue of antibodies having alterations in the amino acid sequences which comprise their CDRs, it is noted that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA, 1982; 79(6):1979-1983; listed on IDS).  The Rudikoff et al. reference teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, the art 
The specification does not provide guidance or working examples directed to antibodies having alterations (such as substitutions) to the claimed sequences which comprise the heavy and/or light chains or the specific CDRs of the 2B11 antibody. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody containing fewer than 6 CDRs, or an antibody having altered CDRs derived from the 2B11 antibody, that results in an antibody that retains the antigen specificity currently claimed.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly claimed.  Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would indeed be required to make and use the invention commensurate with the scope of the claims.
Reasonable correlation must exist between the scope of the claims and the scope of the enablement set forth. In view of the lack of guidance in the specification, the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the predictability of the art and the breadth of the claims, undue experimentation would be required to use the invention commensurate with the scope of the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 49 recites the broad recitation range of 0.1-100 mg/kg body weight, and the claim also recites the range of 0.5-15 mg/kg body weight, which is the narrower statement of the range/limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 31, 38-41 and 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (Eur. J. Neurosci. 2008, 27:2380-90; ref #003 on 09/01/2020 IDS).
Fan et al. teach the therapeutic administration of polyclonal antibody preparation containing antibodies directed against the prodomain of BDNF (proBDNF) to mice subjected to a peripheral nerve injury (see “Sciatic nerve transection and treatment” at pp. 2383-2384, and Fig. 8 at p. 2386). The composition administered by Fan therefore meets the limitation of a pharmaceutical composition comprising a therapeutically effective amount of an anti-proBDNF antibody and a pharmaceutically acceptable carrier (i.e., serum), as in claim 31. Such a composition would comprise two or more binding molecules (as in claim 38), as it was a polyclonal preparation, which also is on point to claims 39 and 48.
	The phrase “for mitigating or treating an autoimmune disease” in claims 31 and 41 is interpreted as an intended use of the claimed composition or kit. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP § 2173.05(g), Functional Limitations, which states that “[i]f a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 – § 2112.02. 
In the instant case, the prior art antibodies of Fan are capable of performing the intended use, and thus completely anticipate the claimed products. Therefore, the limitations in dependent claims 40 and 50 (reciting what the autoimmune disease is) are also considered intended uses of the claimed products.
Finally, with respect to claims 41 and 49 reciting that the kit comprises “instructions for mitigating or treating said autoimmune disease”, wherein “said .
	
12.	Claim(s) 31, 38-41 and 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempstead et al. (US 2003/0087804 A1).
	Hempstead et al. teach a pharmaceutical composition that comprises a protein of the disclosed invention for administration to a mammal (see [0135]), such as for inhibiting apoptosis of a cell in a mammal in need thereof by inhibiting unwanted binding of a proneurotrophin to a p75 receptor (see [0155]). The proneurotrophin may be pro-BDNF (see [0156]), and the inhibition may be accomplished by using an inhibitor molecule that inhibits the binding of a proneurotrophin to a p75 receptor (see [0162]), such as an antibody that binds specifically to the proneurotrophin (see [0178]). Taken together, therefore, Hempstead provides for an antibody that specifically binds to pro-BDNF, and pharmaceutical compositions comprising same. See also Example 12 at [0282] which teaches the production of polyclonal antibodies directed against the pro-domain of BDNF. Such teachings are therefore directly on point to the composition of present claim 31, and the polyclonal antibody of claim 39. Note also that a polyclonal preparation would comprises two or more different antibodies, as in claims 38 and 48. See also [0188] that discloses that antibodies may be polyclonal or monoclonal.
	Further, Hempstead teaches kits comprising a probe (see [0220]), wherein probes are defined to include antibodies (see [0210]), which addresses present claim 41. 
Again as indicated above, the intended use of the composition and the kit, and the inclusion of written instructions in the kit, do not distinguish the presently recited products from the prior art products of Hempstead. Therefore, Hempstead’s disclosure of pharmaceutical compositions and kits that comprise an anti-pro-BDNF antibody are anticipatory for the invention of instant claims 31, 38-41 and 48-50.

Conclusion
13.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-2720-911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649